Ibaoh, J.
Appellees have filed a motion to dismiss this appeal' upon grounds in substance as follows: That no exceptions were taken to. the finding or judgment of the trial court; that the issue between the parties has become a moot question; that appellants complain of a part only of the judgment, and have not filed any motion to modify it; that the appellant’s brief does not conform to the rules of this court, in that the points and authorities are not directed to any specific error or ruling; that the evidence is not in the record, because it was not filed within time. These objections are substantially borne out by the record and briefs, and under the authorities the appeal must be dismissed. Fowler v. Newsom (1909), 174 Ind. 104, 114, 90 N. E. 9; Home Electric Light, etc., Co. v. Collins (1903), 31 Ind. App. 493, 495, 66 N. E. 780; Board, etc. v. Ryan (1915), 183 Ind. 664, 110 N. E. 58; Migatz v. Stieglitz (1905), 166 Ind. 361, 77 N. E. 400. Appeal dismissed.